Citation Nr: 1227326	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to May 14, 2009 for the establishment of service connection for adenocarcinoma of the prostate, status post external beam radiation treatment and for the establishment of entitlement to special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The Veteran's claim for service connection for prostate cancer was received by VA on May 14, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 14, 2009, for service connection for adenocarcinoma of the prostate, status post external beam radiation treatment and for the establishment of entitlement to special monthly compensation based on loss of use of a creative organ have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, an October 2009 letter advised the Veteran of the evidence required to substantiate his claim for an earlier effective date.  This letter informed the Veteran of VA's duties for obtaining evidence.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained the service treatment records, as well as VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.   

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).



II. Analysis of Claim

Generally, the effective date of the grant of service connection is the day following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a)  (2010).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32   (1998). 

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).

A July 2009 rating decision granted service connection for adenocarcinoma of the prostate, status post external beam radiation treatment.  The decision assigned an effective date of May 14, 2009, the date of receipt of the Veteran's claim.  The decision granted entitlement to special monthly compensation because the criteria for loss of use of a creative organ were met from May 14, 2009, the date service connection was granted for erectile dysfunction. 

The Veteran asserts that he submitted a claim for service connection on December 23, 2008.   He alleges that he submitted the claim to his representative at the VFW.   The Veteran contends that his representative submitted the claim to the RO and that the RO lost the claim.   

The Veteran has submitted a VA Form 21-4138 "Statement in Support of Claim," dated December 23, 2008.  The Form is stamped as being received by the Mississippi State Veterans Affairs Commission (SVAC) on December 23, 2008.  The form is not stamped as having been received by the RO on that date.  

The Board notes that, "[t]here is a presumption of regularity that attaches to actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods, 14 Vet. App. at 220.  See Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation). 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the award of an earlier effective date for the grant of service connection for adenocarcinoma of the prostate, status post external beam radiation treatment and for the establishment of entitlement to special monthly compensation based on loss of use of a creative organ.  As noted above, the presumption of regularity applies to VARO procedures and processes-including adjudicating service connection claims.  The record shows that the Veteran submitted his paperwork to a Veterans Service Officer (VSO), and not to VA.  There is no confirmation in the paperwork from the VSO that the claim was submitted to the Jackson RO.  In fact, while several other entries include notations "completed pend[ing] action" or "registered pend[ing] action," there is no such notation with the December 23, 2008, entries.  Although there are documents that were stamped by the Veterans Service Organization as received on December 23, 2008, there is no objective confirmation here that the VSO did, in fact, submit the claim form to VA. The date a claim is submitted to a VSO simply does not have the same legal effect as the date a claim is received by VA. 

The Board finds that the Veteran's claim for service connection for prostate cancer was first received by VA on May 14, 2009.  Therefore, the earliest effective date for the grant of service connection for adenocarcinoma of the prostate, status post external beam radiation treatment and for the establishment of entitlement to special monthly compensation based on loss of use of a creative organ is May 14, 2009.  


ORDER

Entitlement to an effective date earlier than May 14, 2009 for the establishment of service connection for adenocarcinoma of the prostate, status post external beam radiation treatment and for the establishment of entitlement to special monthly compensation based on loss of use of a creative organ is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


